       Case: 4:20-cv-00142-JMV Doc #: 22 Filed: 07/21/21 1 of 7 PageID #: 1211




                         UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION



SAMANTHA WATKINS                                                      PLAINTIFF

v.                                                     CIVIL ACTION NO. 4:20-CV-142-JMV

ANDREW SAUL,
Commissioner of Social Security                                              DEFENDANT



                                      FINAL JUDGMENT



       This cause is before the Court on the Plaintiff’s complaint pursuant to 42 U.S.C. § 405(g)

for judicial review of an unfavorable final decision of the Commissioner of the Social Security

Administration regarding an application for supplemental security income. The parties have

consented to entry of final judgment by the United States Magistrate Judge under the provisions

of 28 U.S.C. § 636(c), with any appeal to the Court of Appeals for the Fifth Circuit. The Court,

having reviewed the record, the administrative transcript, the briefs of the parties, and the

applicable law and having heard oral argument, finds as follows, to-wit:

       Consistent with the Court’s ruling announced on the record at the conclusion of oral

argument held in this matter on July 16, 2021, the Court finds there is no reversible error, and the

Commissioner’s decision is supported by substantial evidence in the record.

       Citing Loza v. Apfel, 219 F.3d 378, 393 (5th Cir. 2000), Plaintiff contends the ALJ

engaged in improper picking and choosing because the ALJ did not properly consider her mental

impairments, migraine headaches, exertional limitations, and her work activity during the

relevant period. Pl.’s Br. 4-11. An ALJ “must consider all the record evidence and cannot ‘pick
         Case: 4:20-cv-00142-JMV Doc #: 22 Filed: 07/21/21 2 of 7 PageID #: 1212


and choose’ only the evidence that supports his position.” Loza, 219 F.3d at 393. Despite

acknowledgment of this authority, the Court is unpersuaded by Plaintiff’s arguments.

             1. Mental Impairments

         Plaintiff first argues the ALJ engaged in improper “picking and choosing” because he

found that her therapist Ms. Jacqueline Jones’s opinion was only partially persuasive. Pl.’s Br. 5-

6. On July 12, 2018, Ms. Jones noted that Plaintiff had a “good” ability to maintain personal

appearance and behave in an emotionally stable manner; a “fair” ability to follow work rules,

interact with supervisors, function independently, perform simple job instructions, relate

predictably in social situations, and demonstrate reliability; but a “poor” ability to relate to co-

workers, deal with the public, use judgment, deal with work stresses, maintain attention and

concentration, and perform complex job instructions. Tr. 419. Ms. Jones stated that Plaintiff

had attempted to work but was terminated due to job performance, not following instructions,

anger issues, and difficulty getting along with others. Tr. 420.

         Because the ALJ found, among other things, that Ms. Jones’s opinion was inconsistent1

with Dr. Pamela Buck’s opinion that the claimant was able to understand, remember, and carry

out instructions and seemed able to respond appropriately to coworkers and supervisors in a

work environment and Plaintiff’s own testimony that she worked part-time at McDonald’s for

approximately a year and a half (and until her doctor advised her to quit due to physical as

opposed to mental complaints),2 the Court agrees with the Commissioner that the ALJ satisfied



1
  Consistency is one of the most important factors the ALJ considers when evaluating a medical source’s opinion. 20
C.F.R. § 416.920c(b)(2). Ultimately, the ALJ satisfied his duty to consider Ms. Jones’s opinions and explain why he
found them only partially persuasive based on the supportability of the opinions and their consistency with the other
evidence. Tr. 24; 20 C.F.R. § 416.920c(b).

2
  A claimant’s ability to perform remunerative work activity is relevant, regardless of whether it was at the level of
substantial gainful activity. Steward v. Bowen, 858 F.2d 1295, 1300 n.7 (7th Cir. 1988) (claimant’s continuing to
                                                           2
        Case: 4:20-cv-00142-JMV Doc #: 22 Filed: 07/21/21 3 of 7 PageID #: 1213


his duty to consider Ms. Jones’s opinion and provided an explanation for his finding of

persuasiveness in accordance with the regulations. Furthermore, substantial evidence supports

the mental limitations included in the RFC.

        Plaintiff also argues that the ALJ did not properly consider whether her mental

impairments prevented her from maintaining employment on a sustained basis. Pl.’s Br. 6-7. The

Fifth Circuit has clarified that an affirmative finding that an individual can maintain employment

is necessary only when an individual’s “ailment waxes and wanes in its manifestation of

disabling symptoms.” Frank v. Barnhart, 326 F.3d 618, 619 (5th Cir. 2003). Absent such a

showing, the RFC subsumes the determination that an individual can maintain employment.

Perez v. Barnhart, 415 F.3d 457, 465-66 (5th Cir. 2005). Because Plaintiff has failed to point to

evidence in the record showing her impairments waxed and waned in manifestation of “disabling

symptoms,” no separate finding regarding her ability to maintain employment was necessary. See

Dunbar v. Barnhart, 330 F.3d 670, 672 (5th Cir. 2003) (no need for a specific finding addressing

the ability to maintain employment “absent evidence that a claimant’s ability to maintain

employment would be compromised despite his ability to perform employment as an initial

matter”).

            2. Migraines

        Plaintiff argues that the ALJ erred at step two by finding that her migraine headaches did

not represent a severe impairment. Tr. 18-19; Pl.’s Br. 8-9. As stated in the regulations, “[a]n

impairment or combination of impairments is not severe if it does not significantly limit your

physical or mental ability to do basic work activities.” 20 C.F.R. § 416.922(a). As interpreted by



perform part-time work may be considered in determining whether a claimant was disabled); Johnson v. Bowen, 864
F.2d 340, 347-48 (5th Cir. 1988) (working despite impairments properly considered).
                                                      3
           Case: 4:20-cv-00142-JMV Doc #: 22 Filed: 07/21/21 4 of 7 PageID #: 1214


the Fifth Circuit, “[a]n impairment can be considered as not severe only if it is a slight

abnormality [having] such minimal effect on the individual that it would not be expected to

interfere with the individual’s ability to work, irrespective of age, education [,] or work

experience.”). Stone v. Heckler, 752 F.2d 1099, 1101 (5th Cir. 1985) (internal citations omitted).

           Because the record contains very few treatment records during the relevant period

showing reports of headache symptoms, the Court finds the ALJ’s non-severity finding is

supported by substantial evidence. Indeed, the record contains only one ER visit on July 17,

2018, and one treatment visit on September 25, 20193, where the claimant reported migraine

headaches. And, in her brief the claimant only points to the July 17, 2018, record and records

that reference past head trauma and a traumatic brain injury to support her claim that her

migraine headaches were a severe impairment. Moreover, during the administrative hearing, the

claimant made no mention of migraine headaches. The claimant’s reliance upon cases that have

found error where an ALJ failed to recognize “other objective medical signs” of headaches avails

her little because she points to no medical signs associated with her migraines. See Pl.’s Br. 8-9.

           Finally, even assuming the ALJ should have included migraine headaches in Plaintiff’s

list of severe impairments, Plaintiff has not shown that remand is warranted because she has

made no showing of prejudice resulting from this purported error. Stated differently, Plaintiff

points to no evidence in the record supporting the existence of functional limitations attributable

to her migraines that should have been accounted for in the RFC. The alleged failure to consider

an impairment cannot serve as the basis for remand if the claimant does not show the presence of

harmful error by identifying specific, work-related limitations resulting from that impairment.




3
    Treatment records indicate the claimant described her headache on this visit as “mild.” Tr. 722.
                                                            4
       Case: 4:20-cv-00142-JMV Doc #: 22 Filed: 07/21/21 5 of 7 PageID #: 1215


Heck v. Colvin, 674 F. App’x 411, 414 (5th Cir. 2017). Plaintiff bears the burden of showing

harmful error. Shinseki v. Sanders, 556 U.S. 396, 409 (2009). She failed to do so here.

           3. Exertional Limitations

       Arguing that the ALJ erred in his assessment of her exertional limitations, Plaintiff cites a

one-paragraph opinion completed by Dr. William Booker which stated that Plaintiff was unable

to work, walk, lift, or ambulate for more than two to four hours and that she had chronic back,

neck, shoulder, and extremity pain. Tr. 569; Pl.’s Br. 9. As the ALJ recognized, Dr. Booker’s

statement that Plaintiff was unable to work is a statement on an issue reserved to the

Commissioner. Tr. 25, 569; 20 C.F.R. § 416.920b(c)(3)(i). Such a statement is not a medical

opinion, and the regulations direct that it is neither valuable nor persuasive evidence, and the

ALJ is not required to provide any analysis of his consideration of such a statement in the

decision. 20 C.F.R. § 416.920b(c)(3)(i). However, the ALJ did address Dr. Booker’s statement

that he considered Plaintiff unable to work, and the ALJ did not err by declining to find this

statement persuasive. Tr. 25, 569.

       As to the remainder of Dr. Booker’s opinion, the ALJ explained that the opinion was

not persuasive because it was not supported by Dr. Booker’s own treatment records or

radiological reports. Tr. 25, 569. The Court agrees with the Commissioner’s assessment that

objective findings in Dr. Booker’s treatment notes do not support his medical source statement.

Likewise, diagnostic test results are inconsistent with Dr. Booker’s source statement.

Furthermore, the Court notes that during the administrative hearing, the claimant testified that

despite problems with her right shoulder, back, knees and hip, she was not taking any medication

for these problems (Tr. 42). Also, state agency medical consultants determined Plaintiff had no

severe physical impairments. As with consistency, supportability is one of the most important

                                                 5
         Case: 4:20-cv-00142-JMV Doc #: 22 Filed: 07/21/21 6 of 7 PageID #: 1216


factors in determining the persuasiveness of a medical source’s opinion. 20 C.F.R. §

416.920c(b)(2). Plaintiff presents no further substantive argument on this issue beyond her

counsel’s opinion that an RFC “that permitted that the claimant . . . [could] perform a full range

of work at all exertional levels” is “bizarre[,] . . . considering . . . a prior determination limited

her to sedentary work.”4 Accordingly, I find this argument without merit.

             4. Work Activity During the Relevant Period

         Lastly, Plaintiff argues the ALJ improperly used the fact she was working part-time to

discount the severity of her impairments and suggests she was only able to work because of

accommodations afforded her. The Court agrees with the Commissioner that the ALJ properly

considered that Plaintiff continued to perform part-time work after her alleged onset date. Tr. 22-

25; Murray v. Astrue, 419 F. App’x 539, 541 (5th Cir. 2011) (unpublished) (ALJ may consider

an individual’s ability to perform part-time work during the relevant period) (citing Vaughan v.

Shalala, 58 F.3d 129, 131 (5th Cir. 1995)). And, although this activity did not rise to the level of

SGA,5 Plaintiff’s ability to work part-time during the relevant period supports the ALJ’s

determination that the intensity, persistence, and limiting effects of Plaintiff’s symptoms on her

ability to work were not limiting to the degree alleged by Plaintiff. Finally, Plaintiff presents no

legal authority to support her suggestion the ALJ erred by failing to credit her testimony that her

co-workers helped her perform some of her work tasks6—as opposed to having been provided

official work accommodations by her employer. See Frisby v. Colvin, 632 Fed. App’x 226, 228


4
  Plaintiff has made no attempt to show that the prior administrative decision she references is relevant under the
facts of this case.
5
 Plaintiff incorrectly argues in her brief the ALJ used her income to discount her claim as the ALJ expressly found
earnings from her work did not meet SGA. Pl.’s Br. 10-11.
6
  Plaintiff testified: “My coworkers had to help me move fast because I move slow. . . . It was on a regular basis,
through my whole shift.” Tr. 43.
                                                           6
       Case: 4:20-cv-00142-JMV Doc #: 22 Filed: 07/21/21 7 of 7 PageID #: 1217


(Mem) (5th Cir. 2016) (unpublished) (finding claimant failed to meet burden under the

regulations to show her employer permitted her to work at a lower level of productivity or

consented to or was aware of alleged accommodations).

       For the foregoing reasons, the decision of the Commissioner is hereby AFFIRMED.

       SO ORDERED AND ADJUDGED this, the 21st day of July, 2021.


                                             /s/ Jane M. Virden
                                             U.S. MAGISTRATE JUDGE




                                                7
